Spring, J.:
The plaintiff, as administrator of James W. Chappell, deceased, • commenced this-action, as his affidavit discloses, to recover stock certificates, bonds and other personal property or the avails thereof, which, it is claimed, belonged to said decedent at the time of his death, but which were fraudulently obtained by the defendant- and are concealed and withheld from the plaintiff.
An order was granted expo/rte upon the application of the plaintiff requiring the defendant toi appear before a referee" to be examined for the purpose of enabling the plaintiff to prepare his com- y *575plaint. The order was sweeping in its scope, requiring the defendant to state in detail the amount and kind of certificates of stock and other property owned by the intestate, the dates of transfer, to whom transferred, the consideration, and the investment or reinvestment of the proceeds.
The defendant appeared pursuant to the order, was examined, and testified that the decedent in 1901 owned eighty shares of stock of the Western Union Telegraph Company and fifty shares of the stock of the Morris and Essex Bailroad Company, which comprised-substantially'all his personal property, and at that time these shares of stock were transferred by the decedent. The witness was then asked to whom the transfer was made, but declined to answer for the reason that: “ This action having been brought to recover for certain property alleged by the plaintiff to have belonged to plaintiff’s intestate in his lifetime, and to have been obtained from said intestate in his lifetime by the witness, without right and by false representations and without consideration, the answer of the witness will tend to accuse him of a crime.” A series of questions were then propounded to him for the purpose of eliciting information as to the transfer of these shares of - stock, and the transfer of the balance in the bank to the credit of the intestate, and to each of these questions the witness declined to answer for tlie reason stated.
Upon the presentation of the report of the referee to the Special Term, pursuant to section 880 of the Code -of Civil Procedure, disclosing the refusal of the witness to answer, the order appealed from was granted on the 80th of July, 1906. It requires the defendant to appear before the referee and be examined as to all the property owned by James W. Chappell since January 1, 1900, its transfer to whom and upon what consideration. In addition to the general character of the examination, a large number of specific questions are contained in the order to" - be propounded to the defendant upon the examination, intended to probe fully transactions pertaining to the transfer of these certificates of stock and the bank deposit, the defendant’s disposition and control of the same, to whom transferred, for what purpose, upon what consideration, and in what circumstances.
The defendant is charged with fraudulently acquiring and fraudu*576léntly disposing of the property of the decedent, and the effect of the charge is to accuse him of a crime. The attempt to require him to give answers which may amount to a confession óf a -crime is within the express condemnation of' section 837 of the Code of Civil Procedure and violative of the organic law insuring immunity to the citizen from self-accusation. (U. S. Const. 5tli ámend't..; 17. Y. Const, art. 1, § 6.) ..
These provisions have unvaryingly received liberal judicial interpretation and have been included among the most important enactments protecting personal rights. (People ex rel. Taylor v. Forbes, 143 N. Y. 219, 227 et seq.; Matter of Peck v. Cargill, 167 id. 391, 395; People ex rel. Lewisohn v. O'Brien, 176 id. 253 ; 1 Burr’s Trials [Robertson’s ed.], 245.)
The -defendant, did not challenge the order requiring him to appear and be examined, but when the examination was directed to the transactions which it is claimed constituted the fraudulent acquisition and disposition of this property he availed himself of his privilege. The right to interpose the bar to these inquiries was accorded to him by the fundamental law, and he alone was given the right to determine whether his liberty might be put in peril if he answered the questions. As was said in People ex rel. Taylor v. Forbes (143 N. Y. 230, 231): “The witness who knows what the court does not know, and what lie cannot disclose without accusing himself, must in such cases judge for himself as to the effect of his answer; and if, to his mind, it may constitute a link in the' chain of testimony sufficient to convict him, when other facts are shown, or to put him in jeopardy, or subject him to the hazard of a criminal charge, indictment or trial, he may remain silent. While the guilty may use the privilege as a shield it may be the main protéction of the innocent, since it is quite conceivable that a person may be placed in such circumstances, connected with the commission of a criminal offense, that if required to disclose other facts within his knowledge, he might, though innocent, be looked upon as the guilty party.” . .
It may be, if it was apparent that - the refusal to answer was a mere pretext, the excuse would not avail the witness (People ex rel. Lewisohn v. O'Brien, 176 N. Y. 253, 266), but in the present instance there is nothing to impugn the reasonableness of the *577declination to answer, and the défendant comes fairly within the privilege which he has raised.
Section 142 of the Penal Code reads as follows: “ISTo person shall be excused from testifying, in any civil action or legal proceeding, to any facts showing that a thing in action has been bought, sold or received contrary to law, upon the ground that his testimony might tend to convict him of a crime. But no evidence derived from the examination of such person shall be received against him upon a criminal prosecution.” . It is contended that this provision applies to the present case. This section is contained in a chapter devoted to “ Other offenses against public justice,” and with the other associated sections is a substitute for part of the provisions of the Revised Statutes pertaining to the purchase of claims by attorneys, justices and constables with a view to their collection. (See 2 R. S. 288, § 71 et seq.j Id. 267, § 235 et seq.) The provision that the testimony of the witness in this class of cases shall not be used against him in a criminal prosecution was contained in the Revised Statutes from an early period. (Laws of 1818,'chap. 259, § 2 ; R. S. pt. *3, chap. 3, tit. 2, art. 3, § 82; R. S. [Banks & Bros. 6th ed.] pt. 3, chap. 3, tit. 2, art. 3, § 70.) When the Penal Code was adopted these provisions were embodied in chapter 7 of title 8, with the title already stated. (See Laws of 1881, chap. 676.) The Commissioners in their explanatory note (See Report of Comrs. Penal Code, 1865, p. 66) say: “ The commissioners have retained in the Penal Code the. various provisions of the existing law whereby, in respect to particular crimes, the privilege to refuse to testify is removed; e. g., in respect to buying demands for suit, duelling, &c. But they have added no new provisions of this character.” That section does not assume to abrogate section 837 of the Code of Civil Procedure, and should^not be extended beyond its restricted signification.
Passing that, however, the Legislature has no authority to override the constitutional mandate protecting the witness from furnishing evidence which may be made the basis of a criminal prosecution against him.
Ror does the provision inhibiting the reception of the evidence against him upon a criminal prosecution permit the examination. *578•It may afford no immunity to "him whatever. His own testimony may disclose the connection of other persons with the transactions and reveal facts which may tend to fasten the crime upon him. In' Counselman v. Hitchcock (142 U. S. 547): the facts show that the grand jury in the United States District Court for the'Hortherh District of Illinois were investigating alleged infractions of the Interstate Commerce Law. Counselman, "engaged in the grain and commission business, was a, witness before the" grand jury, and questions were put to him-which, if answered in the affirmative, would have shown that -he liad received rates below the tariff rates in- the shipment of grain. He declined -to answer on the ground that the answers “might tend to criminate” him. He was subsequently adjudged to be guilty of contempt of court for refusing to answer . and was fined $500. Upon a review of the case, the United States Supreme -Court in a- very exhaustive opinion held lie could not be compelled to answer. Section 860 of the Revised Statutes of' the . United States provided that no evidence obtained from a witness in-ft judicial proceeding should be used against him in a criminal proceeding,'and the language of the section was fully as. comprehensive-; as that contained in section 142 of the Penal Code referred to. The court held that this did not afford him adequate protection. The court add : “ This, of course, protected him against the use of his testimony against him or his property in -any prosecution against him or his" property, in anf criminal proceeding, in a court of the United States. But it had only that effect. It could not, and would not, prevent the use of Ms testimony to search out' other ■ testimony to be used in evidence_ against him' or his.property, ( in a criminal proceeding in such court. It could not prevent the obtaining and the usé of witnesses and evidence which should be attributable directly to the testimony he might give under compulsion and on' Which he might, be convicted', when otherwise, and if he had refused to answer, lie could not possibly have "been convicted.” This case Was. reviewed and followed' in People ex rel. Lewisohn v. O’Brien (176 N. Y. 253, 261 et seq.). In order to meet the. criticism of the' Counselman-Hitchcock case, the Congress passed-an act on February ll, 1893 (27 U. S. Stat. at Large, 443, chap. 83) providing that “ no person shall be prosecuted or subjected to any penalty or forfeiture:” on account of any testi-’ *579many which he may give. After this amendment the question was again before the United States Supreme Court in Brown v. Walker (161 U. S. 591), and the court held by a bare majority that in view of the absolute immunity from punishment provided by the statute, the witness was deprived of his constitutional right to refuse to answer. Four members of the court, even with this exemption from prosecution to protect the witness, dissented in exhaustive opinions.
In People ex rel. Taylor v. Forbes (143 N. Y. 219, supra), the court, in analyzing the Oounselmam-Hitchcock case referred to, and the effect of the statutory provision forbidding the giving in evidence against’him of the testimony, uses this language'(at p. 229) : “ It seems that in such cases nothing short of absolute immunity from prosecution can1 take the place of the privilege by which .the law affords protection to the witness.”
It is suggested that the language of the constitutional provision mentioned only includes evidence given in a criminal case. In the first place, the constitutional provisions have been embodied in the Code of Civil Procedure (§ 837), but no such restriction has been given to these constitutional guaranties. If a compulsory disclosure of incriminating testimony is permissible in a civil case or proceeding then there may be very little protection in the statute for the witness.
In Yamato Trading Co. v. Brown (27 Hun, 248) the complaint alleged that the, defendant had converted a quantity of silk belonging to the plaintiff. Upon affidavits showing that the defendant had acquired the silk by fraudulent representations as to his financial condition, an order for his examination was granted. On appeal from the order the court held that if the affidavits were correct the defendant was guilty of obtaining the goods by false pretenses, and that the defendant could not, therefore, be required to give an answer which would tend to accuse himself of a crime, citing section 837 of the Code of Civil Procedure,
■ Of the same purport is Kinney v. Roberts & Co. (26 Hun, 166) and Andrews v. Prince (31 id. 233).
There is a class of cases (like Ryan v. Reagan, 46 App. Div. 590) holding that the determination of the question should be reserved until after the examination takes place, but these-cases only give emphasis to the .privilege accorded to the defendant. The defend*580ant in the present instance declined to answer, and the order appealed from requires him to answer preliminary to punishin g him for contempt.
The pertinent provision in our Code of Civil Procedure is the section cited (837) inhibiting the examination where the answer may accuse the witness of a crime, and that section does not contain the provision that he may be required to testify and then give him immunity by prohibiting the use of the testimony against him. In any event, we assume that section will control in a proceeding of this kind unless there is some plain provision exempting it therefrom.
We do not share in the apprehension of disasters set forth in the dissenting opinion as the probable result of the decision we are about to make. We are not promulgating 'any new or startling principle. The right of a witness to refuse -to answer when the answer may incriminate him is older than our nation and has been one of the constitutional- guaranties for more than a century and has been sustained undeviatingly by the courts, and no calamity seems to have occurred because of it.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
All concurred, except McLennan, P. J., who dissented in an opinion.